DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 01/03/2022, claims 21, 23-29, 31 and 37-39 have been amended. Claims 1-20 have been previously cancelled. Therefore, claims 21-40 are currently pending for the examination.

 Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/03/2022.

Terminal Disclaimer 
4.	The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/895,908 have been reviewed and is accepted. The terminal disclaimer has been recorded.

        Response to Amendments
5.	Applicant’s arguments: see Page 8-9, filed on 01/03/2022, with respect to claims 21-40 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 21-40 have been withdrawn. 


        Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 21, 24, 25, 27, 28 and 29 were authorized by Applicant's representative Christopher K. Gagne during the examiner-initiated interview conducted on 02/07/2022.
7. The application has been amended as follows:
21. (Currently Amended) A  network element comprising: 
a data plane circuit comprising an egress pipeline that comprises match-action stage message processing circuitry to detect that a particular data message experienced congestion while being stored in a queue in a traffic manager stage of the network element, the traffic manager stage being for use in transmitting message data between prioritized ingress and egress pipeline queues of the traffic manager stage, and wherein the match-action stage message processing circuitry is to generate a report for transmission to a second network element, wherein the report is to indicate congestion experienced by the particular data message, and wherein the report comprises a duplicate of a portion of the 
wherein: 
the queue in which the particular data message is stored is comprised in the prioritized ingress and egress pipeline queues of the traffic manager stage.

23.(Currently Amended) The network element of claim 21, wherein the match-action stage message processing circuitry is to generate a report is to include an original destination of the particular data message and replace a destination address in the duplicate of a portion of the particular data message with a destination address of the second network element.

24.(Currently Amended) The network element of claim 21, wherein the match-action stage message processing circuitry is to generate a report is to encapsulate the duplicate of a portion of the particular data message with an outer header that includes a destination address of the second network element.

25.(Currently Amended) The network element of claim 21, wherein the match-action stage message processing circuitry is to generate a report is to not include at least a portion of a payload of the 

27.(Currently Amended) The network element of claim 21, wherein to detect that a particular 3data message experienced congestion while being stored in a queue, the match-action stage message processing circuitry is to determine delay experienced by the particular data message while being stored in the queue.

28.(Currently Amended) The network element of claim 21, wherein to detect that a particular data message experienced congestion while being stored in a queue, the match-action stage message processing circuitry is to determine whether a depth of the queue is greater than or equal to a threshold queue depth.

29.(Currently Amended) The network element of claim 21, wherein to generate a report for transmission to a network element regarding the congestion experienced by the particular data message, the match-action stage message processing circuitry is to generate the report based on one or more of: (1) the queue congestion changes from a quantized state to another quantized state; (2) the queue congestion level is above a threshold congestion value; or (3) a quantized state is below the threshold congestion value, but a 

    Allowable Subject Matter
8.	In the Amendment application filed on 01/03/2022, claims 21-40  (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the traffic manager stage is for use in transmitting message data between prioritized ingress and egress pipeline queues of the traffic manager stage; and the congested queue of the traffic manager stage is comprised in the ingress and egress pipeline queues of the traffic manager stage” in combination with other claim limitations as specified in claims 21 and 31.
Note that the first closest prior art, Godbole et al. (US 9,755,932 B1), hereinafter “Godbole” teaches: a data plane comprising at least one match-action unit (Fig. 3A, matching unit inside input and output components 305-1..305-B and 315-1…315-C), wherein the at least one match- action unit is configured to detect that a particular data message experienced congestion (Fig. 3A, column 6, line 49-56; column 7, line 44-50; latency event may include an event, associated with an output queue, indicating that the output queue has experienced an amount of latency that exceeds a threshold amount) while being stored in a queue in the network element 
Note that the second closest prior art Iles et al. (US 2017/0134283 A1), hereinafter “Iles” teaches: the report (Fig. 6, paragraphs [0052], [0058], [0060]; traffic source may tag frames with a congestion notification tag) comprises a duplicate of a portion of the particular data message (Fig. 6, paragraphs [0052], [0058], [0060]; CNM OFC 642 and CNM RP 640).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 
Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• CHAO et al. (US 2017/0289048 A1) entitled: "Methods And Apparatus For Alleviating Congestion At A Switch, Such As Shallow Buffed Switch"
• Yu et al. (US 2016/0134563 A1) entitled: "Remote Port Mirroring"
•  Tartar et al. (US 2007/0195777 A1) entitled: "Pipelined Packet Switching And Queuing Architecture"
• Prabhakar et al. (US 2009/018380 A1) entitled: "Method And System To Manage Network Traffic Congestion"
• BELIVEAU et al. (US 2018/0034740 A1) entitled: "Ethernet Congestion Control And Prevention"
• Crisan et al. (US 2014/0269288 A1) entitled: "Software Defined Network-Based Load Balancing For Physical And Virtual Networks"
• Parasad et al. (US 7, 391, 786 B1) entitled: "Centralized Memory Based Packet Switching System And Method"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414